Citation Nr: 1312965	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for schizophrenia.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to March 1982 and from January 1991 to March 1991.  The record also reflects National Guard Service from November 1982 to July 1997, including periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions by the Detroit, Michigan RO.  (Although the RO did not certify on appeal the claim for a higher initial rating for schizophrenia, a statement of the case was issued in June 2007 on this issue and argument regarding the effects of the disability was made by the Veteran in an October 2007 statement.  This statement was considered by the RO as a notice of disagreement with the October 2007 decision denying TDIU, but it may also be viewed as a substantive appeal with respect to the 50 percent rating.  As noted in its October 2011 remand, the Board has found that both issues have been appealed.) 


FINDINGS OF FACT

1.  Since the effective date of award of service connection, the Veteran's schizophrenia has been manifested by ongoing symptoms of depression, anxiety, suspiciousness, chronic sleep impairment, flattened affect, paranoia, irritability, impairment in judgment and insight, episodes of auditory hallucinations, transient suicidal ideations, impulsive and agitated behaviors, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores ranging from 20-55, resulting in occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's paranoid schizophrenia has been so severe as to preclude substantially gainful employment since he left work on October 30, 2006.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for schizophrenia are met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9203 (2012).  

2.  The criteria for award of TDIU due to schizophrenia are met from October 30, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2002, January 2004, and March 2007 from the RO to the Veteran, which were issued prior to the RO decisions in November 2006 and October 2007.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the record, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  Where appropriate, the Veteran has been afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the pertinent regulatory criteria.  Therefore, these examinations are collectively adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  The Board notes that the Court has held that only substantial compliance with the terms of the Board's instructions would be required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued an SSOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

II.  Background

The Veteran's service treatment reports (STRs) indicate that the Veteran was evaluated at the end of a two-week period of ACDUTRA in July 1994; he reported hearing voices for the previous two weeks and he had not heard them before.  After an extensive interview, it was determined that the Veteran's symptomatology was "long standing."  He was diagnosed with chronic paranoid schizophrenia.  The STRs included a periodic examination in November 1996 that noted a history of depression and excessive worry.  The examiner's elaboration noted a hospitalization in 1994 and there was a reference to "crazy thoughts" in 1994 and subsequent mental health treatment, but it was noted that he was not on medication.  It was determined that the Veteran was qualified for retention.  

Post-service treatment records, including VA as well as private treatment reports, dated from 1995 through 1999, reflect ongoing hospital admissions, clinical evaluation and treatment for a psychiatric disorder, diagnosed as schizophrenia and schizoaffective disorder.  These records show that the Veteran was initially admitted to Kingswood hospital in March 1995; at that time, he reported that his illness began in the summer of 1994 when he was hospitalized for several days at a military installation where he was on active reserve duty.  The pertinent diagnosis was psychosis, NOS (not otherwise specified).  He was readmitted in November 1995 and was given the same diagnosis.  His third admission ended in January 1996 with the diagnosis of schizoaffective disorder.  The Detroit Receiving Hospital admission late in 1997 also shows a diagnosis of psychosis NOS.  Another report from late in 1997 noted psychotic disorder NOS.  

The Veteran was admitted to Holy Cross Hospital in October 1997 because of suicidal thoughts and inability to care for self.  He admitted to being aggressive and threatening, and having problems with hearing voices and irritable mood.  It was noted that judgment and insight were significantly impaired.  The Veteran was started on Zoloft with some improvement.  The final diagnosis was schizoaffective disorder; the examiner noted that functioning over the past year had been rather marginal.  In March 1998, the Veteran was admitted to a VA hospital when he started experiencing symptoms because he stopped taking his medications.  

Received in April 1998 was a copy of a Disability Determination from the Social Security Administration (SSA), which found the Veteran to have become disabled due to affective disorders, effective March 19, 1997.  Also received were VA as well as private treatment records from SSA, which were used in reaching their decision.  The SSA records show he told the examiner in January 1997 that he was a schizophrenic since 1994 when he started hearing voices and that he first saw a psychiatrist in the Army in 1994 when he began hearing voices.  The diagnosis was schizoaffective disorder and rule out chronic paranoid type schizophrenia; he was assigned a global assessment of functioning (GAF) score of 50.  Among the records was a VA mental status assessment, dated in November 1997, which reflected a diagnosis of chronic schizophrenia, paranoid type; the Veteran was assigned a GAF score of 45.  On reexamination in April 1999, the Veteran reported having problems since he was 24 years old being impulsive and, according to his sister, out of control.  He started hearing voices for the past four or five years and he did not seek treatment until 1995.  The diagnosis was mixed type schizoaffective disorder.  

Received in November 2006 were VA progress notes dated from December 1999 to November 2006.  These records show that the Veteran received inpatient as well as outpatient treatment for symptoms of his paranoid schizophrenia.  The Veteran was admitted to a VA urgent care center in December 1999, complaining of hearing voices and feeling panicked.  The Veteran also stated that he felt like people on television were talking about him, following him and trying to control his mind.  He also complained of feeling depressed.  The Veteran was treated with medications.  The discharge diagnosis was schizophrenia, paranoid type; he was assigned a GAF score of 40.  The Veteran was admitted to a VA hospital in December 2001 with complaints of inappropriate behavior, aggressiveness, and disconnected with reality.  The discharged diagnosis was paranoid schizophrenia.  In June 2005, the Veteran was admitted to a VA hospital after he became increasingly angry when he was passed over for a promotion at work; he was admitted to the hospital because of worsening paranoia and threatening behavior.  The discharge diagnosis was paranoid schizophrenia; it was noted that the GAF score at admission was 20, and a 35 at the time of discharge.  He underwent a psychological assessment in January 2006, following which he was diagnosed with schizophrenia and he was assigned a GAF score of 50.  

Received in February 2007 were VA progress notes dated from November 2006 to February 2007, which show that the Veteran continued to receive clinical evaluation and treatment for symptoms of his paranoid schizophrenia.  

On an application for TDIU (VA Form 21-8940), received in February 2007, the Veteran indicated that he last worked full time in October 2006.  He reported completing one year of college.  The Veteran maintained that his service-connected mental disorder was the direct reason for leaving his career position; he stated that he simply could not handle working with fellow employees or the general public.  

Of record is VA Form 21-4192, dated in February 2007, wherein the Veteran reported that he was employed with VA Food Services Division from December 5, 1999 to October 30, 2006; he resigned from his employment on October 27, 2006.  

Received in November 2007 were VA medical records dated from November 2006 to July 2007.  The Veteran was seen at a VA urgent care center in July 2006 because of suicidal ideations; he stated that he was thinking of hurting his wife because she was being suspicious of him and having arguments about their finances.  He stated that it was only their son's presence that kept him from hurting his wife.  The Veteran also reported being irritable, not sleeping, pacing and speaking so fast at home that his family was unable to understand him.  He denied feeling depressed, hopeless and losing energy.  The pertinent diagnosis was paranoid schizophrenia, rule out schizoaffective disorder, bipolar type; he was assigned a GAF score of 40.  

Received in April 2008 were additional VA progress notes dated from December 2007 to March 2008 which show that the Veteran received ongoing clinical attention and treatment for his paranoid schizophrenia.  During a clinical visit in January 2008, the Veteran reported continued financial and interpersonal and communication issues.  He reported doing okay with medications.  The Veteran denied the presence of suicidal thoughts, plans or intents.  The assessment was schizoaffective disorder; he was assigned a GAF score of 50.  

The Veteran was afforded a VA compensation examination in November 2011.  At that time, he reported feeling depressed for the past 6 months; he reported attempting suicide once with an overdose of pills in the 1990's, but denied suicidal or homicidal ideations currently.  The Veteran admitted to hearing voices in the past, but he denied hearing voices currently.  The Veteran indicated that he was not sleeping well, wakes up with nightmares of his past, fighting with relatives.  He admitted to feeling helpless and hopeless.  The Veteran also admitted to feeling paranoid as if everybody was trying to get him and that was the reason he quit the jobs.  He reported occasional anxiety attacks, but denied any panic attacks.  On mental status examination, it was noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like setting, inability to establish and maintain effective relationships.  The pertinent diagnosis was schizoaffective disorder, bipolar, depressed; he was assigned a GAF score of 45.  The examiner stated that the Veteran was unable to obtain or maintain gainful employment due to his paranoid ideation and violent behavior at his previous job due to his psychotic symptoms.  The examiner stated that the Veteran was unemployable due to his service-connected condition; he explained that the Veteran is paranoid, thinking that others were trying to get him, he acts on his psychotic symptoms and is violent.  He is not able to obtain and maintain gainful employment.  The examiner further noted that the Veteran met the criteria for schizoaffective disorder as he was depressed and psychotic; his GAF score was 45 as he had major impairment in social and occupational functioning.  He was not able to function in supervised work program as he was getting admitted in psychiatric hospital due to decompensation even though he was constantly monitored by MHICM program.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2012).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1Vet. App. 49, 55(1990). 

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9203.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2012).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Upon review of the evidence of record, the Board finds that throughout the appeal period, the Veteran's paranoid schizophrenia is best rated as 70 percent disabling.  In this regard, the Board notes that the evidence of record reveals ongoing anxiety, depression, paranoid, auditory hallucinations, irritability, impaired judgment and insight, and occasional homicidal ideations.  Significantly, when seen at an urgent care center in December 1999, the Veteran complained of hearing voices and feeling panicked; he also complained of feeling depressed.  The diagnosis was schizophrenia, paranoid type, and he was assigned a GAF score of 40.  The Veteran was hospitalized in December 2001 with complaints of inappropriate behavior, aggressiveness, and disconnected with reality; the discharged diagnosis was paranoid schizophrenia.  In June 2005, the Veteran was admitted to the hospital because of worsening paranoia and threatening behavior.  The discharge diagnosis was paranoid schizophrenia; it was noted that the GAF score at admission was 20, and a 35 at the time of discharge.  He underwent a psychological assessment in January 2006, following which he was diagnosed with schizophrenia and he was assigned a GAF score of 50.  Moreover, during the recent VA examination in November 2011, while the Veteran denied suicidal or homicidal ideations, he admitted to feeling helpless and hopeless.  The Veteran also admitted to feeling paranoid, which is the reason that he quit his job.  He reported occasional anxiety attacks, but denied any panic attacks.  The Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklite setting, inability to establish and maintain effective relationships.  The pertinent diagnosis was schizoaffective disorder, bipolar, depressed; he was assigned a GAF score of 45.  The GAF assessment of 45 is evidence of serious impairment in social or occupational functioning consistent with the other evidence.  In light of the foregoing, the Board concludes that the Veteran demonstrates inability to establish and maintain effective relationships of the type and degree that warrants a 70 percent rating for paranoid schizophrenia.  

While his GAF scores have fluctuated greatly during the period of the appeal, with scores ranging from 20 in June 2005 to as high as 60 in April 1998, in general his scores have tended to fall in the ranges from 40 to 50, with most scores recorded as being 45.  Again a GAF of 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning while a GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  Given the persistent symptoms he has that include depression, occasional hallucinations, paranoia, impulse control, and his ongoing problems with interpersonal issues, the Board finds that the evidence overall reflects more serious symptoms.  Such symptoms are clearly more serious than the scores of 60 would reflect, as scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  (Again the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).)  

While the Board finds that the evidence has not demonstrated all the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all the symptoms given as examples must be shown to warrant a higher rating.  See Mauerhan 16 Vet. App. 436 (2002).  In this case, the Board finds his overall symptomatology picture, to include his symptoms of anxiety, depression, irritability, impairment in judgment and insight, occasional hallucinations, paranoid thoughts, and agitated behaviors support an assignment of a 70 percent rating.  

The evidence does not, however, show that the Veteran has symptoms severe enough to warrant the highest possible rating of 100 percent.  Comparing his reported and documented symptoms to the rating schedule, he exhibits none of the symptoms typical of the criteria for the 100 percent rating.  Although the Veteran has had hallucinations in the past, he denied hearing voices at the time of the November 2011 examination.  He also denied suicidal or homicidal ideations currently.  He also denied any panic attacks.  Overall, the Veteran does not manifest or nearly manifest the behavioral elements typical of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  There is no documented instance of his danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  Based on the foregoing, the Board finds that the level of severity of the Veteran's paranoid schizophrenia has been 70 percent disabling since the effective date of service connection.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9203 (2012).  

For all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for schizophrenic reaction is warranted from November 20, 1997.  The Board has favorably applied the benefit-of-the-doubt doctrine in determining that the criteria for a 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As for the claim for TDIU, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran meets the criteria for a schedular TDIU as of November 20, 1997, as his lone service-connected disability of paranoid schizophrenia is now rated as 70 percent disabling from this date.  The Board further finds that, since the Veteran left employment in October 2006, he has likely been unable to work because of his schizophrenia.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  

Review of the records from this time period reflects that he has been in receipt of Social Security disability, and has shown that he has been unable to obtain gainful employment since leaving his job in October 2006.  Most significantly, in November 2011, the VA examiner stated that the Veteran is unemployable due to his service-connected condition; he explained that the Veteran is paranoid, thinking that others were trying to get him, he acts on his psychotic symptoms and get violent.   The examiner noted that the Veteran was not able to function in supervised work program also as he was getting admitted in psychiatric hospital due to decompensation even though he was constantly monitored by MHICM program.  The examiner concluded that the Veteran is unable to obtain or maintain gainful employment due to his paranoid ideation and violent behavior at his previous job due to his psychotic symptoms.  The Board notes that there is no medical opinion or evidence that directly contradicts the opinion from this examiner that his schizophrenia more likely than not results in unemployability.  This opinion was made following a review of all the pertinent evidence.  

For all the foregoing reasons, the Board finds that a schedular TDIU is warranted from the time the Veteran left his full-time job in 2006.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A 70 percent evaluation for paranoid schizophrenia is granted from November 20, 1997, subject to the law and regulations governing the payment of monetary benefits.  

A TDIU is granted from October 30, 2006, subject to the laws and regulations governing the payment of monetary benefits.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


